Order, Supreme Court, New York County (Beatrice Shainswit, J.), *357entered July 27, 1993, which granted defendants’ motions for protective orders except as to Notices to Admit and Demands for Bills of Particulars, unanimously affirmed, without costs.
In this consolidated action for damages arising out of the alleged improper liquidation of a securities account, it was not an abuse of discretion to grant the protective orders (CPLR 3103 [a]; Stambovsky v Reiner, 145 AD2d 309, 310). The discovery notices were served after the court-ordered discovery cutoff date had passed (see, Silber v Silber, 111 AD2d 889), and plaintiffs failed to offer any reasonable explanation for a seven-year delay in seeking disclosure (see, National Union Fire Ins. Co. v Glass Check Cashing Corp., 177 AD2d 419). Finally, the massive disclosure request lacked the " 'requisite specificity’ ” for production (Mendelowitz v Xerox Corp., 169 AD2d 300, 304), and the court properly limited plaintiffs’ discovery to those items previously specified to the court as necessary (see, Silber v Silber, supra, at 889-890). Concur— Murphy, P. J., Ellerin, Ross, Nardelli and Williams, JJ.